DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 3, 8, 10, 18 and 20 filed on 01/21/2022 have been considered but they not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 11, last par, applicant argued that Steiner does not teach, disclose or suggest "wherein the fine level tiling is executed for one of the tiles of the image before executing the coarse level tiling for a next one of the tiles of the image," as recited in amended claim 1
The examiner respectfully disagrees with Applicant’s argument. In fact, in par [0046] Steiner discloses FIG. 5 shows a tile groups as stamped out by a coarse raster unit, tile groups 501 and 502 and [0053] “The fine rasterization, shown in FIG. 6 as the grid of 16 pixels (e.g., 4.x.4) comprising each tile of the footprint 501 and [0013] “large tiles by the coarse raster be implemented on a per clock cycle basis. Similarly, the fine raster units be implemented in parallel on a per clock cycle basis” Steiner teaches executing the fine level tiling (2nd level rasterization) for one of the 16 tiles of the footprint tile 501 on a per clock cycle basis before executing the coarse level tiling for a next one (tile 502) of the tiles of the images (Fig. 6).
Claims 8 and 18 are amended to include features similar to the features of
 and are rejected as the same above explanation.
Claims 2, 3, 6 and 7 depend from claim 1, claims 9-12 depend from claim 8 and
19 and 20 depend from claim 18 and are rejected as current prior arts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by Balci (U.S. 2015/0302546 A1) in view of Steiner et al. U.S. 2007/0296725 A1). 
Regarding Claim 1, Balci discloses a method of tiled rendering of an image for display (Balci, [0093] “The method of FIG. 10 may be performed by GPU 12, and CPU 6 may be configured to generate rendering commands for rendering a frame” and [0020] “systems typically utilize a binning rendering mode (called tile-based rendering) to render a scene” comprising; 
receiving the image comprising one or more three dimensional (3D) objects (Balci [0020] "In binning rendering, one frame of a 2D or 3D scene is rendered by breaking the frame into smaller parts (e.g., rectangular or tiles) and rendering each of these bins separately" and [0048] “one or more drawing instructions that instruct GPU 12 may, collectively, define all of a graphics scene that includes one or more graphics objects within a model space or world space” Balci teaches receiving (collecting) a graphics scene (an image) includes one or more 3D objects ; 
dividing the image into tiles (Balci, [0020] "In binning rendering, one frame of a
2D or 3D scene is rendered by breaking the frame into smaller parts (e.g., rectangular
or tiles) and rendering each of these bins separately" and [0067] “the resulting graphics image may be subdivided into a plurality of smaller portions (e.g., tiles of pixels or bins)” dividing (breaking) the image (frame) into tiles; 
Balci discloses using a coarse rasterization and a fine rasterization on each primitive triangle in a binning pass on bins/tiles (Balci, [0076]). 
However, Balci does not explicitly teach executing coarse level tiling for the tiles of the image; and executing fine level tiling for the tiles of the image.  
wherein the fine level tiling is executed for one of the tiles of the image before executing the coarse level tiling for a next one of the tiles of the image
Steiner teaches executing coarse level tiling for the tiles of the image (Steiner, [0043] “FIG. 4 shows a case where the first level rasterization produces coarse rasterization tile groups comprised of four tiles each, such as the exemplary tile group 401” Steiner teaches executing a coarse level rasterization to produce a coarse rasterization tile groups (four tiles) on the object (triangle 301) of the image (Fig. 4); and executing fine level tiling for the tiles of the image (Steiner.[0053] The second level rasterization, or fine rasterization, process examines the pixels comprising the footprint 501 and determines which of those pixels are covered by the triangle 301. This is shown in FIG. 6 as the grid of 16 pixels (e.g., 4x4) comprising each tile of the footprint 501” Steiner teaches executing a fine rasterization level (16 tiles) on the object (triangle 301) of the image (Fig. 6).
wherein the fine level tiling is executed for one of the tiles of the image before executing the coarse level tiling for a next one of the tiles of the image (Steiner, [0046] “FIG. 5 shows a plurality of tile groups as stamped out by a coarse raster unit. Exemplary tile groups 501 and 502 are shown” and [0053] “The second level rasterization, or fine rasterization, now stamps out the individual covered pixels of the footprint 501. This is shown in FIG. 6 as the grid of 16 pixels (e.g., 4.x.4) comprising each tile of the footprint 501. Each of the 16 pixels of each tile” and [0013] “the use of large tiles by the coarse raster unit allows the first level rasterization to be implemented on a per clock cycle basis. Similarly, the use of multiple parallel fine raster units allow the rasterization at the second-level to be implemented in parallel on a per clock cycle basis” Steiner teaches executing the fine level tiling (2nd level rasterization) for one of the 16 tiles of the footprint tile 501 on a per clock cycle basis before executing the coarse level tiling for a next one (tile 502) of the tiles of the images (Fig. 6)
Balci and Steiner are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying method of Balci to combine with a coarse level tiling and a fine level tiling (as taught by Steiner) in order to execute a coarse level tiling and a fine level tiling because Steiner can provide executing coarse level tiling and fine level tiling (Steiner, Figs. 8A, 8B, [0095] [0097]). Doing so, it may provide advantages for maintaining a cache of relevant data and reducing the memory requests required for frame buffer and texture access (Steiner, [0038]).
Regarding Claim 2, the method of claim 1, Balci does not explicitly teach wherein executing fine level tiling for the tiles of the image comprises dividing each tile into smaller fine tiles.  
However, Steiner teaches wherein executing fine level tiling for the tiles of the image comprises dividing each tile into smaller fine tiles .[0053] The second level rasterization, or fine rasterization, process examines the pixels comprising the footprint 501 and determines which of those pixels are covered by the triangle 301. This is shown in FIG. 6 as the grid of 16 pixels (e.g., 4x4) comprising each tile of the footprint 501” Steiner teaches executing a fine rasterization level on the triangle 301), the tiles are divided into smaller fine tiles as the grid of 16 pixels (Fig. 6).
Balci and Steiner are combinable see rational in claim 1.
Regarding Claim 3 the method of claim 1, Balci teaches a rendering loop is the loop that the GPU driver executes to render each individual bin for a frame to be rendered (Balci, [0048]). However, Balci does not explicitly teach wherein the fine level tiling is executed for each tile before executing coarse level tiling for a next corresponding one of the tiles of the image.  
Steiner teaches wherein the fine level tiling is executed for each tile before executing coarse level tiling for a next corresponding one of the tiles of the image (Steiner, [0037] “FIG 2, A horizontal boustrophedonic sequence may generate all the pixels within a primitive triangle that are on one row from left to right, and then generate the next row right to left and traversal pattern can be implemented on a tile-by tile basis (e.g., from a generated tile to a recently previously generated tile) and [0059] “FIG. 8  the raster unit 702 includes the array 804 of parallel fine rasterization units…, for rasterization at a first level to generate a plurality of tiles of pixels the coarse raster unit 703 receives graphics primitives, these titles are subsequently rasterized at a second level by allocating the tiles to the array 80” the combination between Balci and Steiner teaches a rendered loop to render each individual tile/bin for rasterization state (as taught by Balci) wherein the fine level tiling is implemented on each tile/bin (Fig. 8, fine raster) before execute the coarse level tiling for a next primitive (as taught by Steiner).
Balci and Steiner are combinable see rational in claim 1.
Regarding Claim 6, Balci discloses the method of claim 1, wherein the coarse level tiling and the fine level tiling are executed using same fixed function hardware (Balci, [0046] “As shown in FIG. 2, graphics processing pipeline 30 may include a command engine 32, a rasterization stage 36. Each of the components in graphics processing pipeline 30 may be implemented as fixed-function components, programmable components (e.g., as part of a shader program executing on a programmable shader unit), or as a combination of fixed-function and programmable components” Balci teaches a rasterization stage (include a coarse rasterization and fine rasterization) can be implemented as fixed-function components (hardware).
Regarding Claim 7, the method of claim 6, wherein executing the coarse level tiling and the fine level tiling, via the same fixed function hardware, Balci does not explicitly teach further comprises: executing the coarse level tiling to determine in which tile each of a plurality of primitives is located; and execute the fine level tiling by utilizing local cache memory to accumulate a batch of primitives and render primitives one fine tile at a time
However, Balci as modified teaches executing the coarse level tiling to determine in which tile each of a plurality of primitives is located (Balci, [0069] FIG. 4 is a conceptual diagram showing bins used in a binning rendering mode in more detail. Bins 44, 46, 48 and 50 are rendered/rasterized to contain multiple pixels 52. One or more graphics primitives may be visible in each bin. For example, portions of triangle A (Tri A) are visible in both bin 44 and bin 48. Portions of triangle B (Tri B) are visible in each of bin 44, bin 46, bin 48, and bin 50. Triangle C (Tri C) is only visible in bin 46” the combination between Balci and Steiner teaches determine in which tile each of a plurality of primitives is located (as taught by Balci, Fig. 4) during executing the coarse level tiling (as taught by Steiner), and execute the fine level tiling by utilizing local cache memory to accumulate a batch of primitives and render primitives one fine tile at a time (Balci, [0038] GPU 12 may store rendered data in a frame buffer 15” and [0084] “GPU 12 may also determine the rendering mode based on data from previous rendering passes...until enough new data has been accumulated to switch to the proper rendering mode” and [0067] “graphics processing pipeline 30 may receive a batch of primitives (i.e., one or more primitive into a resulting graphics image. To render the batch of primitives, the resulting graphics image may be subdivided into a plurality of smaller portions (e.g., tiles of pixels or bins), and graphics processing pipeline 30 may render each portion of the graphics image as a separate rendering pass” the combination between Balci and Steiner teaches using a gpu to accumulate enough rendered data from a frame buffer (local cache memory) include a batch of primitives and render primitives in tiles/bins (as taught by Balci) during executing the fine level tiling (as taught by Steiner).
Balci and Steiner are combinable see rationale in claim 1.
Regarding Claim 8, Balci discloses a processing device (Balci, Fig. 1, “Computing device 2” for rendering an image for display comprising: 
memory (Balci, Fig. 1, [0045] “System memory 10”); and 
a processor  (Balci, Fig. 1, [0045] “CPU 6”) configured to: 
receive the image comprising one or more three dimensional (3D) objects; divide the image into tiles; 
execute coarse level tiling for the tiles of the image; 
execute fine level tiling for the tiles of the image; and 
render the image for display (Balci, [0048] “GPU 12 for rendering one or more graphics primitives into displayable graphics images” and [0041] “display 18 to display the image represented by the rendered image data” Balci teaches GPU 12 render the graphics images for displaying on the display 18 (Fig. 1).
wherein the fine level tiling is executed for one of the tiles of the image before executing the coarse level tiling for a next one of the tiles of the image.
Claim 8 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 9, Balci as modified discloses the processing device of claim 8, wherein the processor is further configured to execute fine level tiling for the tiles of the image by dividing each tile into smaller tiles.  
Claim 9 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 10 (Currently amended), Balci as modified discloses the processing device of claim 8, wherein the processor is further configured to execute fine level tiling for each tile before executing coarse level tiling for a next corresponding one of the tiles of the image.  
Claim 10 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 11, Balci discloses the processing device of claim 8, further comprising same fixed function hardware used to execute the coarse level tiling and the fine level tiling.  
Claim 11 is substantially similar to claim 6 is rejected based on similar analyses.
Regarding Claim 12, Balci as modified discloses the processing device of claim 11, wherein the same fixed function hardware is configured to: execute the coarse level tiling to determine in which tile each of a plurality of primitives is located; and execute the fine level tiling by utilizing local cache memory to accumulate a batch of primitives and render primitives one fine tile at a time.  
Claim 12 is substantially similar to claim 7 is rejected based on similar analyses.
Regarding Claim 18 (Currently amended), Balci discloses a non-transitory computer readable medium comprising instructions (Balci [0008] “a non-transitory computer-readable storage medium that includes instructions stored” for causing a computer (Fig. 1, [0029] “Computing device 2”) to execute a method of tiled rendering of an image for display comprising: receiving the image comprising one or more three dimensional (3D) objects; dividing the image into tiles; executing coarse level tiling for the tiles of the image; and executing fine level tiling for the tiles of the image, wherein the fine level tiling is executed for one of the tiles of the image before executing the coarse level tiling for a next one of the tiles of the image.
Claim 18 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 19, Balci as modified discloses the computer readable medium of claim 18, wherein executing fine level tiling for the tiles of the image comprises dividing each tile into smaller tiles.  
Claim 19 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 20 (Currently amended), Balci as modified discloses the computer readable medium of claim 18, wherein the fine level tiling is executed for each tile before executing coarse level tiling for a next corresponding one of the tiles of the image.  
Claim 20 is substantially similar to claim 3 is rejected based on similar analyses.
Claims 4, 5, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable by Balci (U.S. 2015/0302546 A1) in view of Steiner et al. U.S. 2007/0296725 A1) and further in view of Zhong et al. (U.S 2018/0189923 A1).
Regarding Claim 4, Balci discloes the method of claim 1, triangle visibility information in each remaining tile of the image (Balci, [0069] FIG. 4 is a conceptual diagram showing bins used in a binning rendering mode in more detail. Bins 44, 46, 48 and 50 are rendered/rasterized to contain multiple pixels 52. One or more graphics primitives may be visible in each bin. For example, portions of triangle A (Tri A) are visible in both bin 44 and bin 48” Balci teaches determine the triangle visibility information (portions of triangle A (Tri A) are visible in both bin 44 and bin 48) in each remaining tile of the image (Fig. 4).
However, Balci as modified does not explicitly teach wherein visibility information of primitives is determined for a first one of the tiles and the visibility information is divided into draw call visibility information.  
Zhong teaches wherein visibility information of primitives is determined for a first one of the tiles (Zhong, [0078] “FIG. 4, primitive visibility stream 202 indicates visibility information 202A that is associated with primitive 200A, visibility information 202B that is associated with primitive 200B…Visibility information 202A, B, and N, may indicate that the primitives 200A, B, and N are visible by a logical high bit `1`” Zhong teaches the visibility information 202A (visible by a logical high bit “1) that is associated with primitive 200A  for a first one to the tiles (Fig. 4) and  the visibility information is divided into draw call visibility information [0079] “In the example of FIG. 4, draw call visibility stream 204 includes visibility information 204A at an entry corresponding to a first draw call visibility information… visibility information 204E at an entry corresponding to a fifth draw call and visibility information 204F at an entry corresponding to a sixth draw call” the visibility information is divided into draw call visibility information (first draw call…sixth draw call).
Balci, Steiner and Zhong are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying method of Balci to combine with visibility information of primitives and divided draw calls (as taught by Zhong) in order to determined visibility information for the first primitive of the tiles and divide draw calls because Zhong can provide the visibility information 202A  that is associated with first primitive 200A and dividing draw calls (first to sixth draw calls) (Zhong, Fig. 4, [0078 [0079]). Doing so, it may improve the functionality of the GPU by increasing the efficiency with which the GPU operates (Zhong, [0003]).
Regarding Claim 5, Balci discloses the method of claim 4, the triangle visibility information indicates which triangle of each draw is included in the tile being processed (Balci, [0069] FIG. 4 is a conceptual diagram showing bins used in a binning rendering mode in more detail. Bins 44, 46, 48 and 50 are rendered/rasterized to contain multiple pixels 52. One or more graphics primitives may be visible in each bin. For example, portions of triangle A (Tri A) are visible in both bin 44 and bin 48. Portions of triangle B (Tri B) are visible in each of bin 44, bin 46, bin 48, and bin 50. Triangle C (Tri C) is only visible in bin 46”
However, Balci does not explicitly teach wherein, for each one of the remaining tiles being processed, the draw call visibility information indicates which draws are included.
Zhong teaches wherein, for each one of the remaining tiles being processed, the draw call visibility information indicates which draws are included (Zhong, [0078] “FIG. 4, primitive visibility stream 202 indicates visibility information 202A that is associated with primitive 200A, visibility information 202B that is associated with primitive 200B…Visibility information 202A, B, and N, may indicate that the primitives 200A, B, and N are visible by a logical high bit `1`”, visibility information 202C and D, may indicate that primitives 200C and D are invisible by a logical low bit `0`. Zhong teaches the visibility information 202A (visible by a logical high bit “1) that is associated with primitive 200A, B and N and visibility information 202C and D, may indicate that primitives 200C and D are invisible by a logical low bit `0` (Fig. 4)
Balci, Steiner and Zhong are combinable see rationale in claim 4.
Regarding Claim 13, Balci discloses the processing device of claim 8, wherein the processor is further configured to: determine visibility information for a first one of the tiles; and the visibility information is divided into draw call visibility information and triangle visibility information for each one of the remaining tiles of the image.  
Claim 13 is substantially similar to claim 4 is rejected based on similar analyses.
Regarding Claim 14, Balci discloses the processing device of claim 13, wherein, for each one of the remaining tiles being processed, the draw call visibility information indicates which draws are included and the triangle visibility information indicates which triangle of each draw is included in the tile being processed.  
Claim 14 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 15, Balci disclose the processing device of claim 14, Balci does not explicitly teach provide, to a geometry engine, attributes of primitives to be rendered (Balci, [0046] “graphics processing pipeline 30 may include a geometry processing stage 34” and [0049] “The primitive definitions may include vertex specifications that associated with the primitives to be rendered, other attributes associated with the vertex, such as, e.g., color coordinates, normal vectors, and texture coordinates” Balci teaches a geometry engine (a geometry processing stage) and attribute of primitives to be rendered (color coordinates, normal vectors, and texture coordinates).
However, Balci does not explicitly teach wherein the processor is further configured to receive the draw call visibility information for each one of the remaining tiles of the image.
Zhong teaches provide wherein the processor is further configured to receive the draw call visibility information for each one of the remaining tiles of the image (Zhong, [0078] “FIG. 4, primitive visibility stream 202 indicates visibility information 202A that is associated with primitive 200A, visibility information 202B that is associated with primitive 200B…Visibility information 202A, B, and N, may indicate that the primitives 200A, B, and N are visible by a logical high bit `1`”, visibility information 202C and D, may indicate that primitives 200C and D are invisible by a logical low bit `0`. Zhong teaches the visibility information 202A (visible by a logical high bit “1) that is associated with primitive 200A, B and N and visibility information 202C and D, may indicate that primitives 200C and D are invisible by a logical low bit `0` (Fig. 4)
Balci, Steiner and Zhong are combinable see rationale in claim 4.
Regarding Claim 16, Balci discloses the processing device of claim 15, wherein the geometry engine is fixed function hardware (Balci, [0046] “graphics processing pipeline 30 may include a geometry processing stage 34…Each of the components in graphics processing pipeline 30 may be implemented as fixed-function components” the geometry engine (the geometry processing stage) is fixed function hardware.
Regarding Claim 17, Balci discloses the processing device of claim 15, wherein the geometry engine receives the triangle visibility information (Balci, [0069] FIG. 4 For example, portions of triangle A (Tri A) are visible in both bin 44 and bin 48. Portions of triangle B (Tri B) are visible in each of bin 44, bin 46, bin 48, and bin 50. Triangle C (Tri C) is only visible in bin 46”, and stored index information (Balci, [0080] “Draw Tri A, Draw Tri B, Draw Tri C) would utilize GMEM memory to store the rendered triangles”  and communicates the attributes of the primitives for each triangle determined to be in the image being processed according to the triangle visibility information (Balci, [0077] “The visibility stream may be a string of bits that indicates whether or not a specific triangle in the rendered bin is visible (e.g., 1 indicates a triangle is visible, 0 indicates a triangle is not visible) communicates the attributes of the primitives for each triangle (e.g. 1 indicates a triangle is visible, 0 indicates a triangle is not visible) to determine primitive according to the triangle visibility information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611